DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                ENET 1, LLC,
                                 Appellant,

                                     v.

                               DAVID DIMECO,
                                  Appellee.

                     Nos. 4D17-3300 & 4D17-3301

                           [October 18, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Raag Singhal, Judge; L.T. Case No.
CACE1600827321.

  Michael L. Feinstein of Michael L. Feinstein, P.A, Fort Lauderdale, for
appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.